         Case 1:19-cv-00240-REB Document 23 Filed 03/31/21 Page 1 of 19




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF IDAHO

JEAN V.,                                                Case No.: 1:19-cv-00240-REB

       Petitioner,
                                                        MEMORANDUM DECISION AND
       vs.                                              ORDER

ANDREW SAUL,
Commissioner of Social Security,

       Respondent.


       Pending is Petitioner Jean Vazquez’s Petition for Review (Dkt. 1), appealing the Social

Security Administration’s final decision finding her not disabled and denying her claim for

disability insurance benefits. See Pet. for Review (Dkt. 1). This action is brought pursuant to 42

U.S.C. § 405(g). Having carefully considered the record and otherwise being fully advised, the

Court enters the following Memorandum Decision and Order.

                           I. ADMINISTRATIVE PROCEEDINGS

       On May 18, 2016, Petitioner Jean Vazquez (“Petitioner”) protectively applied for Title II

disability and disability insurance benefits. (AR 15.) Petitioner alleged disability beginning

June 1, 2016. (Id.) Her claims were denied initially on October 20, 2016 and then again on

reconsideration on January 31, 2017. (Id.) On March 15, 2017, Petitioner timely filed a written

request for hearing before an Administrative Law Judge (“ALJ”). (Id.) Petitioner testified at a

hearing held on February 15, 2018 in Boise, Idaho. (Id.) Impartial vocational expert Anne T.

Arrington also appeared and testified at the hearing. (Id.)

       On July 26, 2018, ALJ David Willis issued a decision denying Petitioner’s claim, finding

that Petitioner was not disabled within the meaning of the Social Security Act during the period

from her alleged onset date through the date of his decision. (AR 24.) Petitioner timely


MEMORANDUM DECISION AND ORDER – 1
         Case 1:19-cv-00240-REB Document 23 Filed 03/31/21 Page 2 of 19




requested review from the Appeals Council on September 18, 2018. (AR 154). On April 30,

2019, the Appeals Council denied Petitioner’s Request for Review, making the ALJ decision the

final decision of the Commissioner of Social Security. (AR 1.)

       Having exhausted administrative remedies, Petitioner filed this case. She contends that

“[t]he decision denying Petitioner’s claim is not in accordance with the purpose and intent of the

Social Security Act, nor is it in accordance with the law, nor is it in accordance with the

evidence, but contrary thereto and to the facts and against the evidence, in that Petitioner is

disabled from performing substantial gainful activity.” Pet. for Review 2 (Dkt. 1). Petitioner

argues that the ALJ erred by ignoring and improperly weighing objective medical evidence, by

improperly discounting Petitioner’s credibility, and by assigning an RFC unsupported by the

record. See generally Pet.’s Mem. (Dkt. 18). Petitioner asks that the case be reversed and

remanded for a direct award of benefits. See id. at 19–20.

                                  II. STANDARD OF REVIEW

       To be upheld, the Commissioner’s decision must be supported by substantial evidence

and based on proper legal standards. 42 U.S.C. § 405(g); Trevizo v. Berryhill, 871 F.3d 664 (9th

Cir. 2017). Findings as to any question of fact, if supported by substantial evidence, are

conclusive. 42 U.S.C. § 405(g). In other words, if there is substantial evidence to support the

ALJ’s factual decisions, they must be upheld, even when there is conflicting evidence. See

Treichler v. Comm’r of Social Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014).

       “Substantial evidence” is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); Ludwig v.

Astrue, 681 F.3d 1047, 1051 (9th Cir. 2012). The standard requires more than a scintilla but less




MEMORANDUM DECISION AND ORDER – 2
         Case 1:19-cv-00240-REB Document 23 Filed 03/31/21 Page 3 of 19




than a preponderance (Trevizo, 871 F.3d at 674), and “does not mean a large or considerable

amount of evidence.” Pierce v. Underwood, 487 U.S. 552, 565 (1988).

       With respect to questions of fact, the Court is to review the record as a whole to decide

whether it contains evidence that would allow a person of a reasonable mind to accept the

conclusions of the ALJ. Richardson, 402 U.S. at 401; see also Ludwig, 681 F.3d at 1051. The

ALJ is responsible for determining credibility, resolving conflicts in medical testimony, and

resolving ambiguities. Treichler, 775 F.3d at 1098. Where the evidence is susceptible to more

than one rational interpretation, the reviewing court must uphold the ALJ’s findings if they are

supported by inferences reasonably drawn from the record. Ludwig, 681 F.3d at 1051. In such

cases, the reviewing court may not substitute its judgment or interpretation of the record for that

of the ALJ. Batson v. Comm’r of Social Sec., 359 F.3d 1190, 1196 (9th Cir. 2004).

       The decision must be based on proper legal standards and will be reversed for legal error.

Zavalin v. Colvin, 778 F.3d 842, 845 (9th Cir. 2015); Treichler, 775 F.3d at 1098. Considerable

weight is given to the ALJ’s construction of the Social Security Act. See Vernoff v. Astrue, 568

F.3d 1102, 1105 (9th Cir. 2009). However, this Court “will not rubber-stamp an administrative

decision that is inconsistent with the statutory mandate or that frustrates the congressional

purpose underlying the statute.” Smith v. Heckler, 820 F.2d 1093, 1094 (9th Cir. 1987).

                                        III. DISCUSSION

A.     Sequential Process

       In evaluating the evidence presented at an administrative hearing, the ALJ must follow a

sequential process in determining whether a person is disabled in general (20 C.F.R. §§

404.1520, 416.920) – or continues to be disabled (20 C.F.R. §§ 404.1594, 416.994) – within the

meaning of the Social Security Act.




MEMORANDUM DECISION AND ORDER – 3
         Case 1:19-cv-00240-REB Document 23 Filed 03/31/21 Page 4 of 19




       The first step requires the ALJ to determine whether the claimant is engaged in

substantial gainful activity (“SGA”). 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). SGA is

work activity that is both substantial and gainful. 20 C.F.R. §§ 404.1572, 416.972. “Substantial

work activity” is work activity that involves doing significant physical or mental activities. 20

C.F.R. §§ 404.1572(a), 416.972(a). “Gainful work activity” is work that is usually done for pay

or profit, whether or not a profit is realized. 20 C.F.R. §§ 404.1572(b), 416.972(b). If the

claimant is engaged in SGA, disability benefits are denied regardless of her medical condition,

age, education, and work experience. 20 C.F.R. §§ 404.1520(b), 416.920(b). If the claimant is

not engaged in SGA, the analysis proceeds to the second step. Here, the ALJ found that

Petitioner did not engage in substantial gainful activity during the period from her alleged onset

date of June 1, 2016 through the date of the ALJ’s decision. (AR 17.)

       The second step requires the ALJ to determine whether the claimant has a medically

determinable impairment, or combination of impairments, that is severe and meets the duration

requirement. 20 C.F.R. § 404.1520(a)(4)(ii), 416.920(a)(4)(ii). An impairment or combination

of impairments is “severe” within the meaning of the Social Security Act if it significantly limits

an individual’s physical or mental ability to perform basic work activities. 20 C.F.R.

§§ 404.1520(c), 416.920(c). An impairment or combination of impairments is “not severe” if it

does not significantly limit the claimant’s physical or mental ability to do basic work activities.

20 C.F.R. §§ 404.1522, 416.922. If the claimant does not have a severe medically determinable

impairment or combination of impairments, disability benefits are denied. 20 C.F.R.

§§ 404.1520(c), 416.920(c). Here, the ALJ found that, as of the date of his decision, Petitioner

had the following severe impairments: “inflammatory arthritis, osteoarthritis, lumbar

degenerative disc disease, and obesity.” (AR 17.)




MEMORANDUM DECISION AND ORDER – 4
         Case 1:19-cv-00240-REB Document 23 Filed 03/31/21 Page 5 of 19




       The third step requires the ALJ to determine the medical severity of any impairments;

that is, whether the claimant’s impairments meet or equal a listed impairment under 20 C.F.R.

Part 404, Subpart P, Appendix 1. 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the

answer is yes, the claimant is considered disabled under the Social Security Act and benefits are

awarded. 20 C.F.R. §§ 404.1520(d), 416.920(d). If the claimant’s impairments neither meet nor

equal a listed impairment, the claim cannot be resolved at step three and the evaluation proceeds

to step four. 20 C.F.R. §§ 404.1520(e), 416.920(e). Here, the ALJ found that Petitioner did not

have an impairment or combination of impairments that met or medically equaled the severity of

one of the listed impairments. (AR 19–21.)

       In the fourth step of the evaluation process, the ALJ decides whether the claimant’s

residual functional capacity (“RFC”) is sufficient for the claimant to perform past relevant work.

20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). An individual’s RFC is her ability to do

physical and mental work activities on a sustained basis despite limitations from her

impairments. 20 C.F.R. §§ 404.1545, 416.945. An individual’s past relevant work is work she

performed within the last 15 years or 15 years prior to the date that disability must be

established, if the work was substantial gainful activity and lasted long enough for the claimant

to learn to do the job. 20 C.F.R. §§ 404.1560(b), 404.1565, 416.960(b), 416.965. Here, the ALJ

found that Petitioner had the RFC to perform:

       light work as defined in 20 CFR 404.1567(h) except she can lift/carry/push/pull 20
       pounds occasionally and 10 pounds frequently. She can sit up to 6 hours per 8-hour
       workday, and stand and/or walk up to 6 hours per 8-hour workday. She requires a
       sit/stand option as follows: after standing and/or walking 45 minutes, she would
       need to sit for 15 minutes before resuming standing and/or walking. She can
       occasionally stoop, kneel, and climb ramps/stairs. She can never crouch, crawl, or
       climb ladders/ropes/scaffolds. She can occasionally reach overhead, and she can
       frequently reach in all other directions. She can frequently handle and finger. She
       must avoid all exposure to unprotected heights and moving mechanical




MEMORANDUM DECISION AND ORDER – 5
         Case 1:19-cv-00240-REB Document 23 Filed 03/31/21 Page 6 of 19




       parts/machinery. She cannot operate a motor vehicle as part of employment. In
       addition to normal breaks, she will be off task 5% during an 8-hour workday.

(AR 21.) Based on this RFC, the ALJ further found that Petitioner was not capable of

performing any past relevant work. (AR 22–23.)

       In the fifth and final step, if it has been established that a claimant can no longer perform

past relevant work because of her impairments, the burden shifts to the Commissioner to show

that the claimant retains the ability to do alternate work and to demonstrate that such alternate

work exists in significant numbers in the national economy. 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v), 404.1520(f), 416.920(f); see also Garrison v. Colvin, 759 F.3d 995, 1011 (9th

Cir. 2014). If the claimant can do such other work, she is not disabled; if the claimant cannot do

other work and meets the duration requirement, she is disabled.

       The ALJ found that through the date of the decision, and considering age, education,

work experience, and RFC, Petitioner could perform the requirements of representative

occupations such as “cashier (seated),” “arcade attendant,” and “mail clerk.” (AR 23–24.) The

ALJ further found that these jobs exist in significant numbers in the national economy. (Id.)

       Based on the finding that Petitioner could perform jobs that exist in significant numbers

in the national economy, the ALJ ultimately concluded that Petitioner “has not been under a

disability, as defined in the Social Security Act,” from the alleged onset date through the date of

the decision. (AR 24.)

B.     Analysis

       Petitioner raises three primary issues. First, the ALJ ignored and improperly weighed

objective medical evidence. Second, the ALJ improperly discredited her subjective testimony.

Third, the ALJ erred by assigning an RFC that is not supported by the record. See generally

Pet.’s Mem. (Dkt. 18). Each argument will be addressed in turn.



MEMORANDUM DECISION AND ORDER – 6
         Case 1:19-cv-00240-REB Document 23 Filed 03/31/21 Page 7 of 19




    1. The ALJ Erred by Ignoring Objective Medical Evidence.

        Petitioner contends the ALJ erred by ignoring significant relevant objective evidence,

contrary to SSR 96-8. Per that SSR,

        In all cases in which symptoms, such as pain, are alleged, the RFC assessment must:
         Contain a thorough discussion and analysis of the objective medical and other
            evidence, including the individual’s complaints of pain and other symptoms…;
         Include a resolution of any inconsistencies in the evidence as a whole; and
         Set forth a logical explanation of the effects of the symptoms, including pain,
            on the individual’s ability to work.
        The RFC assessment must include a discussion of why reported symptom-related
        functional limitations and restrictions can or cannot reasonably be accepted as
        consistent with the medical and other evidence.

SSR 96-8P at *7, 1996 WL 374184 (July 2, 1996). More broadly, SSR 96-8 provides that “[t]he

RFC assessment must be based on all of the relevant evidence in the case record,” including,

inter alia, the claimant’s “[m]edical history” and the “[e]ffects of symptoms, including pain, that

are reasonably attributed to a medically determinable impairment.” Id. at *5 (emphasis in

original).

        Petitioner contends the ALJ’s RFC analysis “focused primarily on objective evidence of

Petitioner’s inflammatory arthritis and treatment while ignoring substantial evidence of

Petitioner’s other medically determinable impairments.” Pet.’s Br. 8 (Dkt. 18). She takes issue

with the ALJ stating “[m]oreover, her objective findings remained stable and unremarkable over

the entire period at issue,” (AR 22), because she says the ALJ did not discuss which objective

evidence was stable and unremarkable. She argues the ALJ’s RFC assessment could not be

based on substantial evidence if he did not discuss any reasoning for ignoring significant

objective evidence.

        Specific evidence of Petitioner’s argument is contained in a quote she offers from a May

2014 medical record, two years prior to her alleged onset date, in which rheumatologist Dr. Kelly




MEMORANDUM DECISION AND ORDER – 7
         Case 1:19-cv-00240-REB Document 23 Filed 03/31/21 Page 8 of 19




Timmons noted “if we make the diagnosis of rheumatoid arthritis this does not explain all of her

pain. She appears to have trochanteric bursitis as well as chronic back pain that are separate

issues.” (AR 273.) Dr. Timmons was not able to identify any active joint inflammation at that

time but noted a high CCP antibody titer and family history of rheumatoid arthritis. (AR 269.)

As a result, he urged Petitioner to follow up if her symptoms worsened and he suggested she

might benefit from attending a pain clinic. (Id.)

        In October 2015, Petitioner visited her primary care physician, Dr. Jay H. Hansen, who

documented her complaint of progressively-worsening joint pains, particularly in her hands.

(AR 572.) He also noted enlargement of the MCP and PIP joints in both hands upon

examination. (AR 573.) As a result of Petitioner’s complaints and his exam, Dr. Hansen

referred Petitioner to a rheumatologist (other than Dr. Timmons) for a second opinion. (AR

572.)

        In February 2016, still some three months prior to her alleged onset date, Petitioner

presented to rheumatologist Dr. Gregory J. Wilson. (AR 314.) In addition to noting objective

risk factors for rheumatoid arthritis, Dr. Wilson also noted “[m]ultiple fibromyalgia tender points

positive” on exam (AR 316) and he indicated “concern[] about a component of fibromyalgia”

that “would explain her widespread pain” (AR 317). With regard to Petitioner’s complaint of

foot pain, he “suspect[ed] this is more mechanical as she has obvious pes planus which likely is

contributing to her symptoms,” but based on her having been seen by multiple providers for this

issue, he did not think referral to an orthopedic podiatrist would be helpful. (Id.)

        At a follow-up visit with Dr. Wilson a month later, he assessed her for joint pain, vitamin

D deficiency, and fibromyalgia and he recorded in his note “I feel this patient has fibromyalgia.”

(AR 311.)




MEMORANDUM DECISION AND ORDER – 8
         Case 1:19-cv-00240-REB Document 23 Filed 03/31/21 Page 9 of 19




       The ALJ did not find that fibromyalgia was a severe impairment. His decision does not

discuss fibromyalgia at all. He does not refer to Petitioner’s visits to Dr. Wilson from prior to

her alleged onset date, and the only reference to a September 16 follow-up visit (after the alleged

onset date) quotes a portion of a record saying Petitioner “was in no acute distress, and her mood

and affect were appropriate.” (AR 22, citing AR 346–348.) Dr. Wilson’s September 2016

record does not mention fibromyalgia by name.

       Petitioner contends that “by ignoring substantial evidence of fibromyalgia, instead

relying on normal hand ultrasounds related to inflammatory arthritis, the ALJ misunderstood the

root cause of Petitioner’s complaints related to widespread pain, particularly in her hands…. The

ALJ provided no analysis regarding Petitioner’s fibromyalgia diagnosis or treatment….

Accordingly, the ALJ missed the mark when he brushed past the fibromyalgia diagnosis by

focusing instead on normal studies for inflammatory arthritis.” Pet.’s Br. 9–10 (Dkt. 18).

       More broadly, Petitioner contends the ALJ “seemingly abandoned analysis of Petitioner’s

other severe impairments and the substantial objective evidence once he reached his conclusion

that the inflammatory arthritis was not supported by objective evidence.” Id. at 10. She argues

the ALJ failed to differentiate her osteoarthritis locations which included her cervical spine,

lumbar spine, feet, and knees, all of which cause separate limitations. She also recounts x-ray

imaging of her feet taken in 2014, 2015, and 2017 which she contends show progressive foot

osteoarthritis. She disputes the ALJ’s assertion that the “objective evidence remained stable and

unremarkable” in light of such x-rays, and she faults the decision for providing no analysis

regarding her subjective foot complaints or the corresponding objective evidence. She also notes

the ALJ does not discuss how progressive foot osteoarthritis would allow standing and walking

for 45 minutes at a time.




MEMORANDUM DECISION AND ORDER – 9
        Case 1:19-cv-00240-REB Document 23 Filed 03/31/21 Page 10 of 19




       Petitioner then goes through the same process with respect to cervical spine x-rays and

lumbar spine x-rays, detailing objective records that she says cannot fairly be described as

“unremarkable.” A 2016 x-ray documents “[a]dvanced degenerative disc disease C5–C6.” (AR

333.) A December 2016 MRI record identifies issues throughout her lumbar spine (AR 537–

538) with the concluding impression reached by Dr. Adam S. Maxfield of “[m]ultilevel

degenerative changes of the lumbar spine.” (AR 538.) None of her physicians described this

MRI, Petitioner retorts, as unremarkable. Instead, she quotes Dr. Wilson’s May 2017 report that

that her “[i]maging is consistent with degenerative changes. She has failed PT. If she fails

interventional pain management, she may need to consider evaluation by neurosurgery.” (AR

508.) Petitioner also highlights that the ALJ “provided no analysis of how objective evidence of

lumbar degeneration which led to escalating treatment was unremarkable or would allow

Petitioner to complete an eight-hour work day at light exertional levels.” Pet.’s Br. 12 (Dkt. 18).

       Finally, Petitioner draws upon a May 2017 MRI of her right knee that was conducted

because of chronic knee pain. That MRI revealed osteoarthritis as well as a “[c]omplex tear of

the body and posterior horn of the lateral meniscus.” (AR 505.) Although the ALJ “briefly

acknowledged” this MRI, Petitioner contends he “made no effort to discuss how a meniscal tear

and osteoarthritis, in conjunction with the entire record, would allow the Petitioner to stand and

or walk for 45 minutes at one time.” Pet.’s Br. 12 (Dkt. 18.)

       For his part, Respondent posits that the ALJ reasonably considered the objective

evidence. The “only records cited by [Petitioner] that the ALJ allegedly ‘ignored’ predate the

alleged onset date of June [1,] 2016,” and medical records predating the alleged onset date, he

contends, are of limited relevance. Respt.’s Br. 3 (Dkt. 20). Respondent argues that an ALJ

need only explain why “significant probative evidence” has been rejected and the records




MEMORANDUM DECISION AND ORDER – 10
        Case 1:19-cv-00240-REB Document 23 Filed 03/31/21 Page 11 of 19




Petitioner cites do not qualify. Thus, he argues, there was no need for the ALJ to discuss the

records Petitioner highlights.

       Respondent next contends that a doctor indicating, prior to the alleged onset date, that a

claimant may have fibromyalgia is inapposite to the issues to be reviewed by this Court. He cites

to SSR 12-2p, 2012 WL 3104869 (July 25, 2012), as support for his position as to the nature of

the evidence a claimant must present to establish that she has a medically determinable

impairment of fibromyalgia. He says Petitioner did not produce such evidence here.

       Respondent’s remaining argument frames Petitioner’s position as merely arguing for a

different interpretation of the objective evidence. Respondent correctly notes that if the ALJ’s

decision is supported by substantial evidence, then the supportability of an alternative

interpretation of the evidence is irrelevant. He stresses that in disability cases it is the claimant’s

burden to prove she is disabled under the law, rather than Respondent’s burden to prove she is

not disabled.

       Although Respondent correctly states the law, his arguments applying the law to the facts

of this case do not persuade. Petitioner has emphasized specific, objective, medical records that

are highly relevant and yet the ALJ either overlooks or gives minimal (and inadequate)

consideration and discussion to such evidence. Respondent is mistaken to say that the only

records Petitioner cited as examples of the ALJ ignoring relevant evidence are records that

predate the alleged onset date – Petitioner refers expressly to imaging studies taken after such

date. (AR 535, 393, 537–538, 504.) Although the ALJ did refer to some of these records, he did

not discuss them thoroughly and he tended to ignore the relevant objective evidence highlighted

in them by Petitioner.




MEMORANDUM DECISION AND ORDER – 11
        Case 1:19-cv-00240-REB Document 23 Filed 03/31/21 Page 12 of 19




        As to fibromyalgia, the ALJ concluded that Petitioner had not established fibromyalgia as

a medically determinable impairment. Petitioner argues that Dr. Wilson’s records satisfy SSR

12-2p and therefore do establish the fact of fibromyalgia, but the Court disagrees.1 However,

whether fibromyalgia was a medically determinable impairment is not a primary issue. Rather,

the issue is whether the ALJ erred by not discussing fibromyalgia in his decision. The Court

concludes the failure to address the question of fibromyalgia was error. Fibromyalgia warranted

mention in the ALJ’s decision because it was implicated in a record just a few months prior to

the alleged onset date and because of its inescapable relevance to Petitioner’s subjective

allegations of pain.

        More fundamentally, and as a separate instance of error, the ALJ’s decision is not

supported by substantial evidence in that it fails to discuss significant probative evidence. The

ALJ recited that Petitioner “was in no acute distress, and her mood and affect were appropriate”

at one visit as evidence that “near the alleged onset date, objective medical evidence was

unremarkable and not consistent with her complaints of severe and persistent joint pain with

swelling.” (AR 22.) He went on to say that “her objective findings remained stable and

unremarkable over the entire period at issue,” again citing medical records that “she remained

alert, oriented, and in no acute distress. Further, her mood and affect were always appropriate.”

(Id.)

        But the ALJ did not adequately support his finding that objective findings were “stable”

or “unremarkable,” if indeed it was possible to do so. Petitioner set out multiple examples of



        1
         In addition to other reasons not stated here, SSR 12-2p requires “[a]t least 11 positive
tender points on physical examination” and Dr. Wilson’s record vaguely notes “[m]ultiple
fibromyalgia tender points positive” (AR 316, emphasis added) without establishing that there
were at least 11 such points.



MEMORANDUM DECISION AND ORDER – 12
        Case 1:19-cv-00240-REB Document 23 Filed 03/31/21 Page 13 of 19




significant, probative, objective, record evidence that is at odds with the ALJ’s terse findings,

including progressive foot osteoarthritis and evidence of lumbar degeneration.

       It is not the ALJ’s duty to discuss every piece of evidence in the record – even every

relevant piece of evidence. But it is the ALJ’s duty to support his decision with record evidence,

and he did not do so adequately here. Petitioner has established that the ALJ’s decision is not

supported by substantial evidence in that he has not sufficiently explained his finding that

Petitioner’s objective findings were “stable and unremarkable.”

       Importantly, this is not a reweighing of the evidence to reach a different conclusion than

the ALJ did, by either Petitioner or by the Court. Indeed, the Court draws no conclusion

regarding whether the ALJ’s findings could have been supported by the record had they been

discussed more thoroughly. Rather, the error is that the ALJ made an express finding that

Petitioner’s objective findings were stable and unremarkable, but he did not adequately discuss

the evidence relevant to such finding and Petitioner has shown through argument that there is

substantial evidence tending to undermine such finding. For his decision to survive scrutiny, the

ALJ needed to address the significant probative evidence that was inconsistent with his finding.

He did not do so, and his decision is therefore in error.

   2. The ALJ Erred by Improperly Discounting Petitioner’s Credibility.

       Next, Petitioner argues the ALJ erred in his treatment of Petitioner’s testimony regarding

the severity of her symptoms. To reject a claimant’s credibility, the ALJ must offer “specific,

clear and convincing reasons” for doing so. Trevizo, 871 F.3d at 678. “General findings are

insufficient; rather, the ALJ must identify what testimony is not credible and what evidence

undermines the claimant’s complaints.” Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995).




MEMORANDUM DECISION AND ORDER – 13
        Case 1:19-cv-00240-REB Document 23 Filed 03/31/21 Page 14 of 19




       Regarding Petitioner’s credibility, the ALJ found that Petitioner’s “statements concerning

the intensity, persistence and limiting effects of [her] symptoms are not entirely consistent with

the medical evidence and other evidence in the record.” (AR 21–22.) He referred to medical

records from September 2016 and January 2017 that showed no joint inflammation as well as

various other negative signs for inflammatory arthritis. He also said, “her pain decreased about

80% with injections and physical therapy,” citing records from January and March 2017. (AR

22, citing AR 517, 637.)

       However, in the first of these records Petitioner’s primary care physician Dr. Hansen

wrote that:

       Most recently, she has noticed increasing discomfort in the back. MRI was
       obtained in December which showed degenerative changes. She has established
       with physical therapy and pain management. They have injected the back and she
       has noticed improvement. She is noticing some degree of discomfort in the hips.
       She still has whole body pain. Her legs will hurt when she walks. She is noticing
       some pain in the fingers. She notes stiffness in the low back time to time….

(AR 517.) The ALJ chose to highlight the statement that Petitioner had “noticed improvement,”

but completely left out any discussion of the context of such a statement – a context that

contained multiple statements that were completely supportive of the “intensity, persistence and

limiting effects of her symptoms….”

       In the second record cited by the ALJ, from the observations of Dr. Bradley P. Bretz,

Petitioner was described as having had “2 sets of diagnostic medial branch blocks L2-L5

bilaterally. With each procedure she received greater than 80% pain reduction and the duration

of the relief was appropriate for the local anesthetic used.” (AR 637.) Under a heading labeled

“Plan” on the same page, this record notes that Petitioner “will be scheduled for radio frequency

ablation L2-L5 bilaterally….” (Id.)




MEMORANDUM DECISION AND ORDER – 14
        Case 1:19-cv-00240-REB Document 23 Filed 03/31/21 Page 15 of 19




       Petitioner makes a cogent criticism of the ALJ’s reliance upon the indication of “80%

pain reduction” because he makes no mention of the fact that such pain reduction resulted from

pain relieving injections given to her as part of a diagnostic procedure used to assess her

candidacy for a different, longer-term procedure. That is, she argues “[t]he injections were not

intended to permanently relieve Petitioner’ pain, rather they were a diagnostic tool to determine

if nerve ablation would be effective.” Pet.’s Br. 16 (Dkt. 18). To make that point clear,

Petitioner refers to Dr. Bretz’s June 2017 follow-up record containing the same “80% pain

reduction” language the ALJ quoted but which then continues on with the results of the nerve

ablation procedure:

               She has had 2 sets of diagnostic medial branch blocks L2-L5 bilaterally.
       With each procedure she received greater than 80% pain reduction and the duration
       of the relief was appropriate for the local anesthetic used. March 9, 2017 she had
       radio frequency ablation L2-L5 bilaterally. Her pain is about the same that it was
       prior to the procedure.

(AR 648 (emphasis added).) Petitioner also testified at the hearing that the procedure did not

improve her pain. (AR 41–42.)

       In this setting, the ALJ’s finding that “it was reported her pain decreased about 80% with

injections and physical therapy” is not a clear and convincing reason for discounting Petitioner’s

credibility. The citations offered in support of the finding include no detail whatsoever regarding

the effectiveness of any physical therapy, and context makes clear that the “80% pain reduction”

was for a diagnostic procedure that ultimately led to a more long-term procedure that was

ineffective.

       Respondent argues that the ALJ offered several valid reasons to discount Petitioner’s

testimony regarding the severity of her subjective symptoms. He contends that the objective

evidence is inconsistent with her subjective complaints and that physical examinations were




MEMORANDUM DECISION AND ORDER – 15
         Case 1:19-cv-00240-REB Document 23 Filed 03/31/21 Page 16 of 19




largely unremarkable, neither of which is a clear and convincing reason given the ALJ’s cursory

and incomplete (if not simply inaccurate) discussion of the objective evidence, as discussed

above.

         Respondent also contends that Petitioner’s limited treatment history undermines the

reliability of her complaints, focusing on a treatment gap from January 2018 through the date of

the ALJ decision, July 26, 2018. However, the ALJ hearing was on February 15, 2018 and the

hearing record was to be closed as of March 1, 2018. (AR 15, 684.) Petitioner submitted

additional records – which the ALJ cited in his decision – on February 28, 2018. These records

included treatment records from early January 2018, less than two months prior to the close of

the record in this case. The fact that Petitioner submitted no treatment records dated after

January 2018 is not a clear and convincing reason to discount her credibility, as the record closed

only two months later.2

         Next, Respondent contends that Petitioner’s symptoms improved with certain treatments.

Respt.’s Br. 6–7 (Dkt. 20). But, as discussed above, the ALJ’s finding in this regard was not

supported. However, Respondent also argues that he may point out additional support for the

ALJ’s position on appeal. Warre v. Comm’r, 439 F.3d 1001, 1005 n.3 (9th Cir. 2006). He cites

records saying that Petitioner did “well” with her pain medications, which resulted in increased

activity level and improvement in activities of daily living. (AR 654, 661.) He also cites a

January 2018 record documenting Petitioner’s claim that medication was “managing” her pain.

(AR 659.)



         2
        Nor does the Court agree that Petitioner waived the issue of whether the lack of
treatment records is a clear and convincing reason for discounting her credibility, as Respondent
argues. Respt.’s Br. 6 (Dkt. 20). Petitioner adequately raised the issue of whether her credibility
was improperly discounted in her opening memorandum.



MEMORANDUM DECISION AND ORDER – 16
        Case 1:19-cv-00240-REB Document 23 Filed 03/31/21 Page 17 of 19




       Such records do say what Respondent contends they say. Nonetheless, they are not

reliable evidence that Petitioner was malingering or that her pain otherwise was not as limiting as

she claimed. Without any quantification or detailed analysis, relative phrases such as “increased

activity level,” “improvement in activities of daily living,” and “managing pain” simply cannot

fill in the gaps left in the ALJ’s discussion. The cited records offer nothing in the way of details

regarding the duration, magnitude, or significance of such increases or improvements, but other

records do provide such details, details which support Petitioner’s claim. Moreover, the records

also discuss claims of pain and functional limitations. Additionally, where the precise issue is

whether the ALJ provided a clear and convincing reason to discount Petitioner’s credibility,

Respondent’s combing the record after the fact for additional support is not a substitute for the

requirement that the ALJ considered such records. Again, the issue is that the ALJ did not

provide a sufficiently thorough explanation of his reasoning – assuming it was possible to do so.

       Finally, Respondent notes that the ALJ relied on the medical opinion evidence by the

non-examining state disability determination services physicians, both of whom opined

Petitioner was not disabled. The ALJ said that “those physicians were non-examining, and

therefore their opinions do not as a general matter deserve as much weight as those of examining

or treating physicians.” (AR 22.) He also anchored their opinions against his other justifications

for discounting Petitioner’s credibility, rather than letting them stand on their own, saying “those

opinions do deserve some weight, particularly in a case like this in which there exist a number of

other reasons to reach similar conclusions (as explained throughout this decision).” (Id.)

       These medical opinions did not result from examining Petitioner and thus any reliance on

them related to the question of Petitioner’s credibility is already somewhat tenuous. This fact,

combined with the fact that the ALJ himself linked their opinions to the other reasons for




MEMORANDUM DECISION AND ORDER – 17
        Case 1:19-cv-00240-REB Document 23 Filed 03/31/21 Page 18 of 19




discounting Petitioner’s credibility – every one of which has been found lacking by this Court –

means that this, too, fails to pass muster as a clear and convincing reason to discount Petitioner’s

credibility. The ALJ did not provide any clear and convincing reasons to discount Petitioner’s

credibility and his decision is subject to reversal on that basis.

        The Court is mindful that the ALJ was not required to accept Petitioner’s subjective

allegations about the severity or limiting effects of her pain or other symptoms. But the ALJ was

required to provide specific, clear and convincing reasons for rejecting such allegations. He did

not. Thus, the ALJ’s decision to discount Petitioner’s subjective testimony was reversible error.

        Separately, even if the ALJ had provided clear and convincing reasons to discount

Petitioner’s credibility, the decision would still be reversed and remanded as a result of the

improper weighing of the objective evidence properly, as discussed above.

    3. Because the ALJ Erred in Evaluating Objective Evidence and Petitioner’s
       Subjective Allegations of Pain, the Assigned RFC Was Not Supported by
       Substantial Evidence.

        The last issue Petitioner raises relates to the RFC. Petitioner contends the ALJ erred by

assigning an RFC not supported by the record. The Court has found error with the ALJ’s

weighing objective evidence and with his weighing of Petitioner’s subjective testimony.

Therefore, Petitioner has already established that the RFC is not supported by substantial

evidence and a detailed analysis is unnecessary. That is, the other errors in the ALJ’s decision

necessarily mean that the RFC is not supported by substantial evidence.

    4. Remand Is Necessary to Consider Whether Petitioner Is Disabled.

        Finally, Petitioner argues the case should be remanded for an immediate award of

benefits rather than for further proceedings. However, several of the ALJ’s errors stemmed from

a lack of explanation that, conceivably, could be supported by explanation without changing the




MEMORANDUM DECISION AND ORDER – 18
        Case 1:19-cv-00240-REB Document 23 Filed 03/31/21 Page 19 of 19




outcome of the ALJ’s decision. That is, subsequent consideration on remand may result in a

finding of either disability or non-disability. Therefore, the Court does not decide here whether

Petitioner is disabled. The case will be remanded for further proceedings.

                                      IV. CONCLUSION

       Petitioner has shown that the ALJ committed reversible legal error regarding the

weighing of objective medical evidence and the evaluation of Petitioner’s testimony. These

errors undermine the ALJ’s findings regarding Petitioner’s RFC. Accordingly, the ALJ’s

decision is not supported by substantial evidence and it will be reversed and remanded for further

proceedings consistent with this decision.

                                             V. ORDER

       Based on the foregoing, Petitioner’s Petition for Review (Dkt. 1) is GRANTED, the

decision of the Commissioner is REVERSED, and this action is REMANDED to the

Commissioner of Social Security under sentence four of 42 U.S.C. § 405(g) for further

proceedings consistent with this opinion.



                                                     DATED: March 31, 2021

                                                     _________________________
                                                     Honorable Ronald E. Bush
                                                     Chief U.S. Magistrate Judge




MEMORANDUM DECISION AND ORDER – 19
